Whitfield, J.
This writ of error was taken to a judg-ment awarding $6,000.00 damages for personal injuries ■caused by an automobile running upon the plaintiff, &■ -pedestrian, on a public highway. There is evidence from which the jury may have found actionable negligence on the part of the defendant, and that there was no negligence on the part of the plaintiff that appreciably contributed to his injury. This affords a ground of liability.
It appears that the plaintiff was walking along a public *42road, at night, that the' defendant’s automobile was behind the plaintiff going in the same direction, that just before the defendant’s automobile overtook the plaintiff,, a car was approaching from the front and that the bright lights of such car blinded the driver of the defendant’s, car so he did not see the plaintiff who was walking on the-right side of the road until too late to avoid the injury.
. Under these circumstances when, the vision of the driver of the defendant’s ear was so obstructed or obscured by the bright lights on the car coming from the opposite direction that he could not see any one on the road ahead of him, it was the duty of the driver of defendant’s car toexereise all ordinary and reasonable care and diligence to avoid injury to any one who might rightfully be on the-road in front of him,' even to the extent if need be of stopping his ear if. he could not see ahead of him because-of the bright lights on the car he was meeting on the road. Pedestrians have rights in a proper use of public roads for-travel, and drivers of vehicles should exercise due care so-as not to injure others.
While it may be negligence for a driver of an automobile to permit the bright lights on his car to obscure or-obstruct the vision of a driver of another car on a public-highway, yet this does not relieve the driver of the other-car .of the duty to exercise due care required by the circumstances and even to stop if that is reasonably required' to avoid injury to persons who may lawfully be on the-road, but whose presence is not known to the driver be-cause of the blinding light on another vehicle then-, approaching.
■ In this'case'it appears from the evidence that the driver-of -the’defehdant’s ear did not exercise appropriate care-when his-vision'was impeded by the blinding lights on the-car he was meeting. He reasonably should have suffi*43ciently slowed down or stopped his car rather than proceed when he could not see if any one was ahead of him, and this duty is not relieved because the driver of the other car was at fault in using his bright lights at the time, since the plaintiff was in no way responsible for the conduct of either driver and he appears to have been rightly on the road and contributory negligence is not so .shown as to make the finding of the jury contrary to the law or to the evidence.
The amount of the verdict is not shown to be grossly ■excessive.
The judgment should not be reversed or a new trial granted in any case, civil or criminal, for errors in rulings upon the admission or rejection of evidence or for errors in giving or refusing charges, or for errors in any other matter of procedure or practice, unless it shall appear to the court from a consideration of the entire cause that •such errors injuriously affect the substantial rights of the ■complaining party. Nor should a judgment be reversed •or a new trial granted on the ground that the verdict is not sustained by the evidence, unless it appears that there was no substantial evidence to support the finding or that upon the whole evidence the verdict is clearly wrong or that the jury were not governed by the evidence in making their finding. Welles v. Bryant, 68 Fla. 113, 66 South. Rep. 562.
Affirmed.
Taylor, C. J., and Browne, West and Terrell,-J. J., •concur.
Ellis, J., dissents.